            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION


TINA NAKAGAWA,


     Plaintiff,

           V.                                    CV 119-018


LIFE INSURANCE COMPANY OF NORTH
AMERICA,


     Defendant.




                              ORDER




     Before the Court is the parties' stipulation of dismissal

(Doc. 7.), which is signed by all parties remaining in the case.

Pursuant to Federal Rule of Civil Procedure 41(a) (1) (A)(ii), the

parties have agreed to the dismissal of this action with prejudice.

IT IS THEREFORE ORDERED that Plaintiff's claims asserted in this

matter   are DISMISSED WITH PREJUDICE.    The   Clerk   shall TERMINATE


all deadlines and motions and CLOSE this case.          Each party shall

bear its own costs and attorney's fees.

     ORDER ENTERED at Augusta, Georgia, this        _^2j?^"day of May,
2019.




                                    J. RANB^ HALL, CHIEF JUDGE
                                    UNITE9/STATES DISTRICT COURT
                                   "^DUTMRN DISTRICT OF GEORGIA
